1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, JR., Plaintiff-Appellant,andJames D. Sherron, Plaintiff,v.Lynn PHILLIPS;  Nathan Rice;  Martin J. McDade,Superintendent of Harnett Correctional Institute,Defendants-Appellees.Edward A. Ganey, Jr., Petitioner-Appellant,v.David W. Chester;  Attorney General Of North Carolina,Respondents-Appellees.Edward A. Ganey, Jr., Plaintiff-Appellant,v.Samuel A. Wilson, III, Chairman, North Carolina ParoleCommission;  Aaron J. Johnson, Secretary of NorthCarolina Department of Correction,Defendants-Appellees,andJames G. Martin, Governor of the State of North Carolina;Donald W. Stephens, Superior Court Judge for the 10thJudicial District of North Carolina; Michael F. Easley,District Attorney for Brunswick County, North Carolina;Jacob L. Safron, Deputy Attorney General for the State ofNorth Carolina; Richard N. League, Special Deputy AttorneyGeneral for the State of North Carolina; H. Emeory Widener,Jr., Circuit Judge of the U.S. Court of Appeals for theFourth Circuit; Robert F. Chapman, Circuit Judge for theU.S. Court of Appeals for the Fourth Circuit; J. HarvieWilkinson, III, Circuit Judge for the U.S. Court of Appealsfor the Fourth Circuit; Vance A. Brunjes, Defendants.
No. 93-6579, 93-6568, 93-6601.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Edward A. Ganey, Jr, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Richard Norwood League, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, for Appellees.
E.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Edward A. Ganey, Jr., appeals from the district court's orders denying his two Fed.  R. Civ. P. 60(b) motions (Nos. 93-6579 and 936601) and denying relief under 42 U.S.C. Sec. 1983 (1988) (No. 936568).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, with regard to Nos. 93-6568 and 93-6601, we affirm on the reasoning of the district court.  Ganey v. Phillips, No. CA-93-94-BR (E.D.N.C. May 5, 1993);  Ganey v. Wilson, No. CA-89-507-H (E.D.N.C. May 27, 1993).  In No. 93-6579, we deny a certificate of probable cause and dismiss on the reasoning of the district court.  Ganey v. Chester, No. CA-86995-HC-BO (E.D.N.C. Apr. 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART